Case 1:20-cv-00428-DDD-JPM Document17 Filed 04/08/20 Page 1of1PagelID#: 27
U.S, DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

RECEIVED
APR ~ 8 2020 UNITED STATES DISTRICT COURT
TONY R. MOORE, C WESTERN DISTRICT OF LOUISIANA
BY: ALEXANDRIA DIVISION
DEPUTY
FRANKLIN GREGORO AYABAR CASE NO. 1:20-CV-00428 SEC P
VERSUS JUDGE DRELL
JOSEPH D MCDONALD JR ET AL MAGISTRATE JUDGE PEREZ-MONTES
ORDER

The petition for writ of habeas corpus is hereby REFERRED to the Magistrate Judge for
consideration and issuance of a Report and Recommendation.

Ye
THUS DONE AND SIGNED this S day of April 2020, at Alexandria, Louisiana.

sr
DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT
